July 10, 2.015
                                               This document contains som®
                                               pages that are oi p~oll' lQIUJJa.i~
Louise Pearson, Clerk                          at the time of imm9)m~.
Court Of Criminal Appeals of Texas
P.O. BOX 12308
Capitol Station
Austin, Texas 78711

REF:                 WILLIE JAMES ATKINS, TDCJ No. 1441701 - Writ Of
                     Habeas Corpus No. WR-74,886-01 - Trial Court Cause
                     No. W06-00566-X(A) - Dallas County CR Dist No. 6


Dear Mrs Pearson,

GREETINGS:

       Please find enclosed the ORIGINAL for Court, and a one (1)

page copy for Applicant/Relator of PLAINTIFF'S THIRD APPLICATION

FOR WRIT OF MANDAMUSj with Attached APPENDIX (pages 01-52).

       Will you please file the ORIGINAL withcthe court, and FILE-

MARK/ DATE STAMP Applicant/ Relator one (1) page copy and return

in the enclosed S.A.S.E. for my records.

       Your assistance in this matter is greatly appreciated.

                 submitted,




                     77705
                                                    f?JECE~VED ~N
                                                 ©OORT OF CRIMINAL APPEALS
                                                         JUL 17 2015
                                                    Afl»®~AC€»~a, Cl®rk
COURT




                                                       IN THE
                                         SUPREME COURT OF TEXAS
                                      COURT OF CRIMINAL APPEALS
                                                No. WR-74,886-01


        Original Proceeding from the Criminal Dist~ict Court No. 6
                           Dallas County, Texas
                  Trial Court Cause No. W06-00566-X(A)
  ---·--·-------------··-·--------------···--······-···-··--------·---·-------·----····--·----··----·-----·--·-   ---

  WILLIE ATKINS 7 TDCJ No. 1441701
             EX PARTE

        A.    PLAINTIFF'S .:THIRD APPLICATION FOR WRIT OF MANDAMUS

  TO THE HONORABLE JUDGES OF SAID COURT OF CRIMINAL APPEALS:
             COMES NOW, WILLIE JAMES ATKINS, EX PARTE, Pro Se, in the above
   entitled and numbered cause, Ptirsuant to TEX.GOV'T Code Ann.§22.221-
   (a)(b) and T.C.C.P. Art. 11.07, Sections 3(d) and                                          7~   and would
  respectfully show the following:
                                           B.     RELATOR EX PARTE
             1.01       \-lillie James Atkins, TDCJ #1441701 is an offender incarcerated
   in the Texas Department of Criminal Justice (TDCJ), filing this                                     THIRD application
   pro se, who can be located at t1ark W. Stiles Unit - 3060 FM 3514 - Beaumont,
  Jefferson County, Texas               77705.
                                                 C.    CASE liiS'IDRY

             2.01      On   March 1, 2010, Applicant filed an ORIGINAL APPLICATION FOR
  Article 11.07 Writ Of Habeas Corpus, No. 74,886-01.
             2.02      On   April 6, 2010, convicting court decided that there were
controverted, previously unresolved facts which are material to the legality of
the applicant's confinement, and thereby signed "ORDER DESIGNATING ISSUES,"
appointing Catherine Bernhard as state's attorney to resolve the issues and prepare
FINDINGS OF FACT and CONCLUSION OF LAW for the Court, pursuant to T.C.C.P. Art.
11.07, Sec. 3(d).
      2.03 FURTHER STATING:     The above named attorney does not represent the
applicant.   Applicant is not entitled to counsel at this time.        No ORDERS were
issued by the convicting court to provide applicant a copy of said findings.
      2.04 Applicant's Original Application for Article 11.07 Writ of Habeas
Corpus No. 74,886-01 was denied on 11-10-2010 by Court of Criminal Appeals without
written orders based on the findings of the trial court.
                                       III.

               C.   ARTICLE 11.07 TEXAS OODE OF CRIMINAL PROCEDURE

       3. 01 T.C. C. P. Article 11.07, Section 7, requires.: ''WHEN TilE ATIDRNEY
FOR TilE STATE FILES AN ANSWER·_ MOTION, OR OiliER PLEADING ;.·RELATING TO AN APPLICATION
FOR WRIT OF HABEAS COUPUS, TilE CLERK OF TilE COURT SHALL MAIL OR DELIVER TO TilE
APPLICANT A COPY OF TilE ANSWER, MOTION; PLEADING or ORDER.''
      3.02    . TO DATE, despite more than fifty (50) documented pages of requests
to court clerks, officials, in   addi~ion     to pleadings with the court, I have never
received a copy of the State's FINDINGS OF FACT/ ANSWER, Motion, or Pleading of
the Attorney appointed by the State, thus the STATE'S ATTORNEY. (Please SEE APPENDIX).
      3.03     Had such documents been mailed or delivered to applicant by clerks,
as required by statute, applicant would have received NOTICE from TDCJ Officials,
requiring a RECORD of all such Legal C?rrespondence.       .~o   such record exists.
      3.04     As is clear from Applicant's "ORIGINAL" and "SECOND" .1\PPLICANTION
FOR WRIT OF MANDAMUS, (SEE APPENDIX), that IN TilE INTEREST OF JUSTICE,· Applicant
seeks information concerning the activity and findings of Application For Writ
of Habeas Corpus No. 74,886-01, attempting to prove claims of ACTUAL INNOCENCE.
                                         2.
      3.05    In any effort at FURTHER REDRESS THROUGH THE COURTS, the Applicant
has the burden of rebutting the presumption of correctness by CLEAR and CONVINCING
EVIDENCE of the convicting court's FINDINGS OF FACTS. (See Richardson -v- Quarterman,
537 F3d 436, 472-73 (5th Cir.2008).        A burden made impossible without a copy of
the REQUESTED FINDINGS OF FACTS/ ANSvJER.
      3.06    Plaintiff contends that Application for Writ of Habeas Corpus 74,886-01
        •'
was decided on an incomplete record submitted by State's Attorney.
      3.07    Evidence in COURT RECORDS will show, State's ORIGINAL and SUPPLEMENTAL
RESPONSE to Application For Writ of Habeas Corpus No. 74,886-01, failed to INCLUDE
THE DETAILS provided by Applicant in his SUPPLEMENTAL BRIEF TO \\IRIT OF HABEAS
CORPUS, WITH PRO SE EXHIBITS.
      3.08    Said OMITTED   DETA~    and PRO SE EXHIBITS were necessary for the
EFFECTIVE, FAIR, and MEANINGFUL RESOLUTION of Article 11.07 Application.        (See
Coppedge -v- United States, 369 U.S. 438 (1963).
      3.09    On December 29, 2014, Applicant received confirmation from Texas State
Law Library that Applicant's SUPPLEMENTAL BRIEF TO \-JRIT OF HABEAS CORPUS, with PRO-
SE EXHIBITS are indeed on file, and could have been included in the State's Attorney
AC~~OWLEDGEMENT/ O~IGINAL   RESPONSE/ SUPPLEMENTAL RESPONSE at any time before file
was foL-warded to the Court of Criminal Appeals for FINAL JUDGMENT.
      3.10    ·IN ADDITION, NEWLY DISCOVERED EVIDENCE FAVORABLE TO THE DEFENSE,
WITHHELD BY THE STATE will further support my claims for ACTUAL INI'i!OCENCE, with
a need for requested FINDINGS OF FACTS elevated to URGENT-!
                                            IV.
                 D.   TEXAS GOVERNMENT ffiDE § 22.221. WRIT POWER
      4.01    Texas Government Code    ~    22.221 (a) States: Each court of appeals or
justice of a court of appeals may ISSUE A WRIT OF MANDAMUS and all other writs

necessary to enforce the jurisdiction of the court.

                                             3.
                (b)     Each court of appeals for a court of appeals district may issue all

      writ of mandamus, agreeable to the principles of law regulating those writs, against ,,
                                                                                                                 ·-·,.
      a:
                        (1) judge of a district or county court in the court of appeals district;

                (d)     Concurrently with the supreme court, the court of appeals of a court
      of appeals.
               4.02     Court Of Appeals,Fifth     District of Texas at Dallas, specifically
      cited LACK OF JURISDICTION as their SOLE GROilliDS for dismissal of Applicant' SECOND

.
h.-
      ~·JRIT   OF MANDAMUS (See APPENDIX); further citing court of C:riminal appeals jurisdiction
      for complaints related to a post-conviction petition for writ of habeas corpus.

      Id at 2.
                                      D.   PRAYER. FOR RELIEF
                                                 .,.
               WHEREFORE PREMISES CONSIDERED, Relator/ Applicant prays for an ORDER directing

      clerk for court of criminal appeals or clerk for convicting court,         to mail or
      deliver to the applicant/ RELATOR, a copy of the ANSWER, MOTION, PLEADING AND
      ORDERS subnitted from the ATIORNEY APPOINTED BY THE STATE to make FIIiDINGS OF FACTS
      AND CONCLUSIONS OF LAW, Mrs. Catherine Bernhard.
                       submitted, on this 10th day of July, 2015,




      'ffiE STATE OF TEXAS
      COUNIY OF JEF'F'ERSON
                                                                                                                   /J,
                                     E.    UNSWRN DECLARATION

            Pursuant to 28 U.S.C. ~ 1746 and ~ 132.001-132.003, Texas Civil Practice &
      Remedies Code, I declare under penalty of jerjury that the facts and allegations
      in the above THIRD APPLICATION FOR WRIT OF MPJIDAMUS are true and correu.

                                              4.                                 ~.,rl.f.,;//:::l;::-?-7,&-.f-'~-"-'-=
                                              IN THE
                                  SUPREME OOURT OF TEXAS
                                 OOURT OF CRIMINAL APPEALS
                                        ~o.   WR-74,886-01
                                    .                 .
                      '!RIAL OOURT CAUSE No.              W06-00566-X(A)


             A.   PLAINTIFF'S 'lliiRD APPLICATION FOR WRIT OF MANDAMUS

Page      Date                APPENDIX (APX) TABLE OF OONTENI' (pgs 01 - 52)
01-04 June 23, 2015 -         ORDER - Fifth Court Of Appeals - DISMISS Petition For
                              Writ Of tv'Jandamus - Lack of Jurisdiction - (env attach).·
                                                                              (04-pgs).
05-07   June 12, 2015 -       WRIT - Plaintiff - Title Page (only) - Second Application
                              Mandamus - (cover letter- env attach)        (03-pgs).
08      June 12, 2015 -       NOTICE - Fifth Court of Appeals - Case Filed No. 05-15-
                              00746-CV PLAINTIFF'S SECOND APPLICATION FOR ~JRIT OF
                              MANDAMUS.                                     (01-pgs).
09-14 June 12, 2015 -         WRIT - Copy of pleadings from - Fifth Court of Appeals -
                              REF: PLAINTIFF' S SECOND APPLICATION FOR WRIT OF MP.NDAMUS
                              with APPENDIX LIST (env attach).             (06-pgs).
15-16 May 8, 2015         -   LETTERS - Two Certified Cover Letters - From Plaintiff
                              Willie Atins - To Gary Fitzsimmons, Dallas County Dist.
                              Clerk .. -REF: File Mark/Date stamp (no response).
                                                                           (02-pgs).
17      May 8, 2015   -       WRIT - Plaintiff - ORIGINAL APPLICATION MANDAMUS - Title
                              Page (only) (No response- No file date).     (01-pgs).
18-22 May 8, 2015 -           WRIT - Plaintiff - ORIGINAL APPLICATION MANDAMUS with
                              Proposed ORDER - with Attached EXHIBITS-A (18-pgs) -   .
                              with Attached EXHIBIT-B (2-pgs). (No response - No file
                              date).                                       (25-pgs).
23-41 May 8, 2015 -           WRIT - ATTACHED EXHIBITS-A - Letters - From Willie Atkins
                              Plaintiff - To various Court Officials.      (18-pgs).
42      May 8, 2015 -         WRIT - ATTAHCED EXHIBIT-B - RESPONSE - From Texas State
                              Law Library - To Willie Atkins, Plaintiff - (no copy
                              available)                                   (01-pgs).
                              LETTERS/RESPONSE - Willie Atkins -and U.S. Postal Service
                              Certified Mail rfRACKING - REF: May 8, 2015 WRIT addressed
                              to Gary Fitzsimmons, Dallas Co Dist Clerk.     (09-pgs).
52      June 30, 2015-        LETTER - From \-lillie Atkins - To State Counsel for Offen-
                              ders. -·                                       (01-pgs).
                                                 s.
                                                                                APX-01



Order entered June 23, 2015

                                                                                         _,----




                                          In The
                                   Ql:ourt of ~peal~
                         jfiftb ilBi~trict of 1!Cexa~ at Jlalla~
                                   No. 05-15-00746-CV

                              IN RE WILLIE ATKINS, Relator

                Original Proceeding from the Criminal District Court No. 6
                                  Dallas County, Texas
                         Trial Court Cause No. W069-00566-X(A)

                                         ORDER
                      Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court's opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   Is/   DA VlD EVANS
                                                         JUSTICE
                                                                                                                      APX-02



Dismiss; and Opinion Filed June 23, 2015.




                                                                         In The
                                                C!rnurt of .2\pp eats
                                       1Jiiftl11llintrirt of                                                                                           APX-03


with regard to habeas corpus proceedings. Rather, any complaints about action or inaction on a

matter related to a post-conviction petition for writ of habeas corpus must be brought by

mandamus to the court of criminal appeals and not to this Court.   in re McAfee, 53 S.W.3d 715,

717 (Tex. App.-Houston [1st Dist.] 2001, orig. proceeding).

       Because we lack jurisdiction, we DISMISS the petition.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE


150746F.P05




                                             -2-
                                                               I                     TDLJ - lW-;lJH!llU!IIIiL !JH!HiWN
                                                               I                          OFF I'-~ I nl.. UW 1: I'~ pn:3::3
c;                                                             I                              f-Hittll i\1] b I f·:f·l"l 1 \)[


~
                                                               I
                                                               I   EFFEL:TlVl: !)f-f"IE:                     l:?lbh':i/c:IZI:l~'i
                                                               I FROM-TO riME: 11:30-12:30
                                                               I   ~;"ff:lf(f     Df:lfE: 0E./c:':i/c~Qtl ~i EN!J !Jf-lTE: IZlE:./c::'3/C:IZJ1 ~~
         (/)
         ;:::l                                                 I
         ::2':                                                 1 f.Hltrlll: tZJJl,t.:1·t~J1 r:rnnN~i,~m... uF Jf.l!YIFf;
         
                                                                                                                                                                                   s~:::("':~~
                                                                                                                                                                                               :: ::/.=;;:;;'"
     I<
                               George L Allen Sr. Couns Building
                                                                                                                                                                                            ~~~
     I             0           600 Commerce Street Suite 200                                                                                                                       3      ~      ._,.      PITI"' . ., BOWES
                   z           Dallas, Texas 75202
     ~~            ~
                                                                                                                                                             ·.:rJ!l;._~TJr:'"'~   02 1 p              $ 0 l - .1 0 5
     10
     ,u
                                                                                                                                                                         '.:-; 0000856274  JUN 23 2015
                                                                                                                                                             -~a'!IP:o....~ MAILED FROM ZIP CODE 15201
                   (/)
     .~            ::;.
     j(/)          -«:
     i             u
         (/)


         ~
         (::...
                                                                                                                                                                                   :x'D
     . r:                                                                                APX-05
PLAINTIFF/RELATOR/APPLICANT COPY


                             CAUSE NO.   W06-00566-X(A)
 WilLIE ATKINS, 1DCJ No. 1441701          §    IN WE FIFIH COURT OF .APPEALS
                                          §
       Relator,                                                             FILED •N
                                          §               AT             COURT OF APPEALS
 v.                                       s
                                          ~



 GARY FITZS]}K)NS,                        §   DALLAS COUNIY,   TEXAS.       LISA MATZ
 Dallas County District Clerk             §                             CLERK, 5th DISiRfCT
 In his Official Capacity,
                                          §
       Respondant.                        §

            A.    PIAINriFF'S SECOND APPLICATION FOR WRIT OF MANDAMUS

 TO THE HONORABLE JUDGES OF SAID COURT OF APPEALS:
       COMES NOW, WILLIE JAMES Kl~INS, Relator, Pro Se, in the above styled and
 numbered cause, and files this SECOND APPLICATION FOR WRIT OF MANDAMUS, Pursuant
 to Article 11.07, Sections 3(d) and Section 7 of the Texas Code of Criminal
 Procedure, and would show the court the following:
                                    B.   RELATOR

       1.01 Willie James Atkins, TDCJ #1441701 is an offender incarcerated in the
 Texas Department of Criminal Justice (TDCJ), filing this SECOND application pro se,
 who can be located at Mark W. Stiles Unit - 3060 FM 3514 - Beaumont, Jefferson
 County Texas, 77705.
       1.02 Relator has hxhausted all remedies and has no other adequate remedy
 at law.
       1.03 The Act sought to be compelled is ministerial in nature.       T.C.C.P.
 Article 11.07 Section 3(d) allows if the convicting court decides that there are
 controverted, previously unresolved facts which are material to the legality
 of the applicant's confinement ... The convicting court may appoint AN ATTORNEY
                     \


 TO MAKE FINDINGS OF FACT;
       1.04 T.C.C.P. Article 11.07 Section 7 requires Respondant "WHEN THE ATTORNEY
 FOR THE STATE FILES AN ANSWER, MOTION, OR OTHER PLEADING RELATING TO AN APPLICATION
                                         1.
                                                                                          APX-06




June 9, 2015


FIItiH CXXJRT OF APPFALS, Clerk
George L. Allen Sr. Courts Bldg. , 2nd Fl.
600 Ccmtnerce Street
Dallas 1 Texas    75202

m~:           WILLIE A1l{ll\JS -vw. GARY F!T"""L.Sn«JNS - Cause No. \-106-()()566-X(A)
             . Y'Jtit Of Mandamus - Cr:i.mi.nal District Court No. 6 ... Dallas County
Deal: Booo:cal;}e Clerk,

GREETINGS:

      Please find enclosed, the ORIGINAL for the Court and 1-page copy for

Plaintiff, of    A.   PI.AINriFF'S   SJ!XXH)   APPLICATION FOR WRIT OF MANDAMUS,         v1ith

attached APPENDIX.

      Will you please file the ORIGINP.L with the Court, and FILE-MARK) DATE STAMP

Plaintiff's 1-page copy, and return in the enclosed S.A.A.E. for my records.

      'i.uur assistancce.ln this matter is GREATI..Y APPRECIATED.
"0~                            >
                   I           :.J
~     I            I
                   l
                                 I
                               ...0
                   I
                   i           ,..q
                                 ......
          C/)j
                               0
          'J'                  0
          i:i                     I
          .!2-. ~~r.~~~: :r~:t;:~E}C;                                         I
              HI
              p:;.
              ::3!l
                                u
                               -""'I
                                                 George L. Allen Sr. Courts Bldg., 2nd Fl.
                                                 600 Commerce Street
                                                                                                                                      .7.50.1
                                                                                                                     :r·~·At·Lg1v5;. ·::r:ct~
                                                                                                                    ?lifi.· 3UN ?JC!1S f-'1'~2 t
                                                                                                                                                                                                          lj
              fY.--1'
                                   ILl
                                   VJ
                                    :::>:
                                                                                              3060 FM 3514                                                                                           '
          ! (/) 1                   <                                                         Beaumont, Texas 77705
          l C/J
          1-    I
                           l        u

          '~~I
              I~·
              IHI
              ~~·
                                                                                                                  hi' Jl'; I;,, iJiJIIi Jjiij 111     ill' j iJ 'I illiJi ijjj j ii j ) 1i; 1i1IIi
              'H
              I                                                                                                               APX-08


                                      CAUSE NO.        W06-00566-X(A~




        A.        PLAINTIFF'S SECOND APPLICATION FOR WRIT OF MANDAMUS




 ~
     ·;;:..:~    jfiftlJ Ql:onrt of %lppcals
  l: '~f~'!:)    600 Commerce Street, Suite 200
• ~~~J           Dallas. Texas 75202




                RE:   Case No. 0.5-15-00746-CY

Style: In Re: Willie Atkins


            Today the Court filed an original proceeding in the above referenced cause.

 frial Court Case No. W069-00566-X(A)                                                     . Lisa Matz, Clerk
                                    /h. WILLIE ATKINS
                                 ,\l'l   #1441701
                           i .All        MARK W. STILES UNIT
                        ,\ J
                        YJ   f           3060 FM 3514
                                         BEAUMONT, TX 77705
                                                                                                        APX-09
    COURT


                                                                                   I[JN .....1 .(;
                                                                                               .•    .,,-,1~-
                                                                                  ../ .              t..ll   J
                                    CAUSE NO.     W06-00566-X(A)
                                                                                    US;\ MATl
    WilLIE A'IKINS, TOCJ No. 1441701               §                          Cltl\K, :Sth O!S1R!CT
                                                   §
            Relator,                                     IN 1HE FIFlli ffiURT OF APPEALS
                                                   §
    v.
                                                                   AT
    GARY FITZS]}M)NS,                              §
    Dallas County District Clerk                   §
    In his Official Capacity,                           DAllAS CDUNIY, TEXAS
                                                   §
            Respondant.                            §


                   A.   PlAINI'IFF'S SEXDND APPLICATION FOR WRIT OF MANDAMUS

    1D THE HONORABLE JUDGES OF SAID COURT OF APPEALS :

               COMES NOW, WILLIE JAMES ATKINS, Relator, Pro Se, in the above styled and
     numbered cause, and files this SECOND APPLICATION FOR WRIT OF MANDAMUS, Pursuant
     to Article 11.07, Sections 3(d) and Section 7 of the Texas Code of Criminal
     Procedure, and would show the court the following:
                                             B.   RELA10R

               1.01 Willie James Atkins, TDCJ #1441701 is an offender incarcerated in the
    ·Texas Department of Criminal Justice (TDCJ), filing this SECOND application pro se,
     who can be located at Mark W. Stiles Unit - 3060 FM 3514 - Beaumont; Jefferson
     County Texas, 77705.
               1.02 Relator has exhausted all remedies and'has no other adequate remedy
     at law.
               1.03 The Act sought to be compelled is ministerial in nature,               T.C.C.P.
     Article 11.07 Section 3(d) allows if the convicting court decides that there are
     controverted, previously unresolved facts which are material to the legality of
     the applicant's confinement ... The convicting court may appoint AN ATTORNEY TO MAKE
     FINDINGS OF FACT;

               1. 04 T.C. C. P. Article 11. 0 7 . Sect ion 7 requires Respondan t "\•JHEN THE ATTORNEY
     FOR THE STATE FILES AN ANSWER, MOTION, OR OTHER PLEADING RELATING TO AN APPLICATION
\
                                                  1.
                                                                              APX-10



FOR WRIT OF HABEAS CORPUS, THE CLERK OF THE COURT SHALL MAIL OR DELIVER 1D THE
APPLICANT A COPY OF THE ANSWER, MOTION, PLEADING, OR ORDER."
        1.05 To date, Respondant has not mailed, or delivered to Relator a copy of
ANSWER, MOTION, OR PLEADING OF THE ATTORNEY APPOINTED BY THE STATE TO MAKE FINDINGS
OF FACTS.
        1.06 Had such documents been mailed or delivered to Relator by Respondant as
required by statute, Relator would have received NOTICE from TDCJ Officials,
requiring a RECORD of all such Legal Correspondence.   No such record exists.
                               C.   RESPONDANI' - II

        2.01 Respondent, Gary Fitzsimmon in his Official Capacity as District Clerk
of Dallas County, Texas has a ministerial duty to receive and file all papers in a
CRIMINAL PROCEEDING, and perform ALL OTHER DUTIES imposed on the Clerk by law
pursuant to T.C.C.P. Art. 2.21.
        2.02 If the convicting court decides there are issues to be resolved,
Respondent Gary Fitzsimmons is responsible under T.C.C.P. Section 7, to mail or
deliver to the Applicant a copy of the ANSWER, MOTION, PLEADING. or ORDER, relating
to Relators Application For Writ Of Habeas Corpus.
        2.03 Gary Fitzsimmons, District Clerk, Dallas County may be served at his
place of business at George L. Allen, Sr. Courts Bldg., - 600 Commerce St., 1st Fl.,-
Dallas, Texas    75202-4606 - (214)65307149.
                                        III.
   D.    VIOlATION OF ARTICLE 11.07 OF 1HE TEXAS OODE OF CRIMINAL PROCEDURE
        3.01 The Respondent violated Article 11.07 Section 7, of the Texas.Code of
Criminal Procedure by failing to provide a copy of the FINDINGS OF FACT, ANSWER,
MOTION, or PLEADING OF THE ATIORNEY APPOINTED BY THE STATE, thus the State' s Attorney.
        3.02   REP~    REQUESTS for correspondence relating to AfPLICATION FOR WRIT
OF HABEAS CORPUS No. 74,886-01 have been made via CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, to Respondan t ·and OTHER OFFICIALS, as evidenced by ATTACHED APPENDIX, with
                                       2.
                                                                                                  APX-11


no reply received from Respondent.
      3.03 As is clear from Relator's ORIGINAL APPLICATION FOR WRIT OF MANDAMUS,
(See APPENDIX), that IN THE INTEREST OF JUSTICE, Relator seeks information
concerning the activity of Application For Writ Of Habeas Corpus No. 74,886-01,
attempting to prove claims of ACTUAL INNOCENCE.
      3.04 The Applicant has the burden of rebutting the presumption of correctness
by CLEAR and CONVINCING EVIDENCE of the convicting court's FINDINGS OF FACTS.
(See Richardson -v- Quarterman, 537 F3d 436, 472-73 (5th Cir.2008).                       A burden made
impossible without a copy of the REQUESTED Findings Of Facts Answer.
      3.05 Plaintiff contends that Application for Writ of Habeas Corpus 74;886-01 was
decided on an incomplete record   su~itted   by State's Attorney.
      3.06 Evidence in _COURT RECORDS will show, State's ORIGINAL and SUPPLEMENTAL
RESPONSE/ANSWER to Application For Writ of Habeas Corpus No 74,886-01, failed
to INCLUDE THE DETAILS provided by Applicant in his SUPPLEMENTAL BRIEF TO WRIT
OF HABEAS CORPUS, with PRO SE EXHIBITS.
      3.07 Said OMITTED   D~      and PRO SE EXHIBITS were necessary for the
EFFECTIVE, FAIR, and MEANINGFUL RESOLUTION of Article 11.07 Application.                         (See
Coppedge -v- United States, 369 U.S. 438 (1963).
      3.08 Article 11.07, Section 3(d) clearly states:                ·~CONVICTING              COURT MAY
APPOINT AN ATTORNEY 10 MAKE FINDINGS OF FACT;''    ~:   -_   ~=----   ::.~_-_::_-~_-- ~ ~-'·-
                                                                                                  !!




      3.09 Article 11.07, Section 7 clearly states:              " THE CLERK OF THE COURT
SHALL MAIL OR DELIVER 1D THE APPLICANT A COPY OF THE ANSWER, MOTION, PLEADING,
OR ORDER."
      3.10 Respondent has WHOLLY FAILED TO COMPLY WITH REPEATED REQUESTS, is acting
                                  to
in bad faith, and has also failed provide any written response to CORRESPONDENCE,
CERTIFIED MAIL RECEIPTS or FILE-MARK/ DATE-STAMP of Relator's copy of pleadings.

      3.11 FINALLY, on December 29, 2014, Relator received cost estimate from the
Texas State Law Library for copies of WR-74,886-01 related documents of $ 129.49.
                                    3.
                                                                                                   APX-12




                                 D.   Pl~         H)R RELIEF

        WHEREFORE    PRE.~1SES
                           CONSIDERED, Relator prays for an ORDER directing RESPONDA1fl'
                                       RElATOR,
to rr.ail or deliver to the applicant/ ftiii.ATOR, a copy of the ANSw"ER, MJI'IOl."iJ, X

PLEADING and ORDERS of the A'ITORNE.Y APPOllfl'ED BY THE SfATE to make FINDINGS OF

FACI'S and ffiNCLUSIOt-:S OF IAH, Mrs. Catherine BeL'"llhard.

                                                          June,
               sutmitted, on this 9!:.1!. day of !ge, 2011t.



                      ~   ,
Re            ntiff/Applicant Pro Se
Mar           es Unit
3060 FM 35
Beaumflnt, 'lexa.s    77705

'1BE stAlE OF TI!XAS                         II
                                                §
001.JN'IY   or· ~                               §



        Pursuant to 28 U.S.C. § 1746 and § 132.001 - § 132;003, Texas Civil Practice

& Remedies Codo, 1 dec.lare under penalty of per.jur.y tl11-1t the facts arrl allegations

in th above APPL:!:C/i.TION FOH \rJRIT OF   i'·l!'.J.~Dt~\MUS   are true   &"1c!. •.::.o:n::;ct.




                                               4.
                       .. ··=...;··.                                           .   :.;-   .... APX-13-



                                                            00566-X(A)
                                          Q\lJSE NO.   W6-00~)

WD.LIE A1"'tGNS, 'IDCJ No. 1441701                      §
                                                        §
        Relata.c,
                                                        §
v.                                                      §                Al'
       FITZSIMMONS
GARY Fl'l'ZSDHE,                                        §
llilla~ Cotmty District Clerk                          ·§
In his Official Capacity,
                                                        §

...,    Respondant.                                     §
-----
-----~------------------------------------------------------


                                                II   APPmDIX "

1.    Plaintiff's      Origin~l          Application For Wl:it Of Mandamus, with proposed ORDER,
      (5-Pages);
      Exhibit
2.    Exhgbit "A",         List Of Letters sut."'TTittoo with ORIGllW... APPLICATION, (1-Page);

3.    E.xhibit tjB",       List of Response Letter mibnitted with ORIGINAL APPLICATION,
      (l··Page);
t._   May 8, 2015 Cover Letter REF OlUGINAL APPLICATION, Certified Mail, Return
      Ee~e~;_pt Hequ8sted #7008-1140~8$1:8238-6782, (1-Page);


5.    !1ay 8, 2015 Cover               Letter REF ORIGINAL APPLICATION: Certified Mail, Hetuni
      Receipt I~quested #7008-1140-0001-823811775, (1-Page);
                                             6775




                                                       5.
    '!!'!'/'!'.I'.''! '1''!!''11' ..... !I:. !11!11.'! '1111. I ·r

                                                                                                      .;.cc:: PO
                                                                                                     ~~,   ...... ~~



                                                                                            •
                                                                                            X.J: -§Cj~~~~"'
                                                                                                   v 4 -d!"ev~~
                                                                                                 ~            .............., PITNEY BOWES

                                                                                                 02 1P             $ 001.145
                                                                                                 0000856274     JUN 1 5 2015
                                                                                                'MAILED FROM ZIP CODE 75201




QJnurt nf Appral.a
lJiiftl) Eli.!ifrict nf IDrxa.s at 1!1alla.!i
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202




                                                                     CASE: 05-15-00746-CV
                                                                     WILLIE ATKINS
                                                                     #1441701
                                                                     MARK W. STILES UNIT
                                                                     3060 FM 3514
                                                                     BEAUMONT, TX 77705
                                                                                                                  APX-15




May 8, 2015                      CERTIFIED M!IL, REIURN RECEIPI' REQUESTED
                                 #7008-114CH)001-8238-678J
                                                                           ~17b

Mr. Gary Bitzsimmons,
Dallas County District Clerk
George Allen, Sr. Courts Bldg-
600 Commerce St. 1st Floor
Dallas, Texas 75202-4606
REF:   \JILLIE JAMES ATKINS -v- GARY FITZSIMMONS - Cause No W06-00566XX(A)
       CriminalXDistrict Court No. 6 - Dallas County, Texas

DeariHonorable Clerk,
GREETINGS:
       Please find enclosed 1-copy for DEFENDANT of PLAINTIFF'S
ORIGINAL APPLICATION FOR WRIT OF MANDAMUS for your records.

       Thank you for your assistance in this matter.
              submitted,




                                           -U.S. Postal Servicen.1-- ...... -,,· .~·r::":tk;(\·;.·:_.,_­
                                           : CERTIFIED                 MAILrr~        RECEIF?'TI-;:>;:.                                                                                                           APX-16




May 8, 2015                               CERTIFIED MAIL, REl'URN RECEIPT REQUESTED
                                          #7008-lV•0-0001-8238-6 782

Mr. Gary Fitzsimmons,
Dallas County District Clerk
Ceorge Allen, Sr. Courts Bldg
600 Commerce St. 1st Floor
Dallas, Tecas 75202-4606
REF:   WILLIE JAMES ATKINS -v- GARY FITZSIMMONS - Cause No WOG-00566-X(A)
       Criminal District Court No. 6 - Dallas County, Texas

       Dear Hoaorable Clerk,
       GREETINGS:
       Please find enclosed Original for the Court and 1-page copy
for RELATOR/ APPLICANT/ PLAINTIFF with S.A.S.E. (Self addressed stamped
envelope)      RA1N1.1]F'S CRIGJlW. AHUOOliN Fm \troT CF MANDAMUS •
       Will   JOU   please file the ORIGINAL with the court, and file mark/
date stamp 1-page copy for Applicant's records and return in the
enclosed S.A.S.E.

       Your assistance in this matter is greatly appreciated •



                                                    .·U.S. Po~tai.Servicew             : ·. ·..   -· ·                 --
                                                    : CERTlf::JEO-MAJb,,1· RECEIPT .                              --.: _'
                                             ru
                                             <0     _(Domestic- Mail Only; No insurance Coverage Provided)                  _
                                             1"'-
                                             ...D

              Texas   77705                  ~~--~~~~~~~~~~~~~~~~
                                             ru
                                             <0
                                                               Certified Fee
                                             r=l
                                             D          Return Receipt Fee
                                             D      (Endorsement Required)      $                        Hera
                                             o       Restricted Delivel)' Fee
                                                                                r·~~~--~

                                             0      (Endorsement Required)
                                                                                ~--~-----1
                                             ::r-
                                             r=1     Total Postage & Fees       $0
                                                                                 0 .
                                             r=l                                ~-~~--~
                                             <0     SentTo

                                             g      sr~-e1:fi,f'No:f-i.t?:.s.irnmQm?_, ___Dilll?..s___(;g_,_In.$.LQ.m__
                                             I"'-   ~;~~~;..~~+ 4-~i~~7~fu2~~roor                     _____________________ _
                                                                                     l'·   ·.   .        - ..
"RET P..TGR/ /\P?Ll C:\NT/ PU"'INTII'F' S COF{                                                      •'




                                                                                                         APX-17


                                    CADSE 1«).,   WG-00566-X(A)


 WILLIE ATKINS, 'IDCJ No. 1441701                 §    IN 'lHE ClUMIBAL DIS'llUCI
                                                  §
         Relator,
                                                   §   OOURl' til. 6, OF
 ..
 v_
                                                   §
 GARY FI'IZS11HliS,                                §   IW.l.AS ...
                                                                                              APX-18

                                       CAUSE til~   WG-00566-X(A)


      WILLIE ATKINS, 'lDCJ No. 1441701              §     IN 'lBE CRIMINAL DIS'IRicr
                                                    §
             Relator,
                                                    §     OOURl' NO. 6, OF
      v.                                            §
      GARY FI'I'ZS1JtOiS,                            I    DAU.AS OOUNlY, TF.JtAS
      Dallas County District Clerk                   §
      In his Offic.ial. Capacity t
                                                     §
             Respondant ..                           §


      ...            A.    PlAINI'lFF'S ORIGINAL APPLICATIOO' IUR WRIT OF KAmAKJS

      10 1BE HONORABLE Jur.GE OF SAID OOURT:
                CDMES NOW, \-liLLIE JAMES ATKINS, Relator, Pro Se, in the abOve styled and numbered

      cause, and files this ORIGINAL APPLICATION FOR WRIT OF MANDAMUS, Pursuant to Article

       11.07, Sections 3(d) and SectiOl) 7 of the Texas Code of Criminal Procedure, and would

       show the court the following:
                                                    REI.A'IDR
                                              ~.    RELA'liJR
                                  J\tkins                      offender
                1.01 Willie James atkins, 'IDCJ #1441701 is an affender incarcerated in the
      T~ ~fjjtllf~Rf of Criminal Justice (TDCJ), filing this application pro se, "ttlo can
                                                                              Jeffe-rson
      be located at Mark W. Stiles Unit - 3060 FM 3514 .. Beaumont, l'efferson County, Texas-

       77705.
                1.02 Relator has exhausted his remedies and       HM. no   other adequate remedy at law.
       1        1.03 The   ~t   sought to be compelled is ministerial, not      ~~~~fi~~~~ IJl in
       nature.     T.C.C.P. Article 11.07 Section 3(d) allows if the convicting c.ourt decides
        that there are controverted, previously wresolved facts which are material to the

        legality of the applicant's confinement ••• The convicting court may appoint AN ATroRNEY

       'IO MAKE FINDINGS OF FACI';
                L04 T.C.C.P. Article 11.07 Section 7 requires Respondant "vJHEN TI-lE ATTORNEY

        FOR THE STATE FILES AN ANSWER, 1'-Kn'ION, OR OlHER PLEADING RElATING 'IO AN APPUCATION

      .. /
                                                     1•
..
 '                                                                                               APX-19



     for WRIT OF HABFAS RD of all such Legal Correspot:Jdenee.         No such record exists.
                                                C.   ~-II

           2.01 Respondent, Gary FitzsilmlGn Bin his Capacity as Distrlct Clerk of Dallas
     County, Tuas has a ministerial duty to receive ard file all papers in a CRIMIIW..

     PROCEEDING, and perform AU.. OiliER DUTIF.B 1mposecl on the Clerk by law pursuant to
     T.C.C.P.
     t.mc.P- Art .. 2.. 21.
           2..02 If the convicting court decides there are issues       to be resolved•
            .     .                                         T.C.C.P.
     ~t               Gary Fitzsinmons is responsible under T.a.c.P. Section 7, to mail or
     deliver to the Applicant a copy of the ANSWER, WI'I.ON, PLEADING, or ORDER, relating
     to .Relators Appllcati:on     Fo~:   Writ of Habeas Coq:l.ta.
           2.03 Gary F1tzsiumons, Distd4t Clerk, Dallas County may be served at his place
     of l:x.tsitteas at George L. Allen, Sr. Ctrurts Bldg., ... 600 Q:mneree St., f:st FlJl ..
     Dallas, Texas 75202-4606 (214)653-7149.
                                                      xn.
           o. Y10f.19i!!! CN Am                                                                                                                                       APX-20


l!'eply received    fJan Respondent.
                        ,                      .

                                                                                                                   INTEREST
       3.03 As i$ eled from Relator• s letters, IN ••nm: l.N1IREST OF JUSTICE, Relator
                            '         '!

seeks information                    ~i.ng activity of Application t~ Writ Of Habeas                                              Corpus in
                                           ~.                               .
an effort to ~/d).tdms of ACI\JAL INtiQCJ'Hnt.                                                             .
                                t J.
                                II                 \.

                                                                                State,s
                                                                                       '

                                                                                                           .
       3.04 State s                                ~-,spans$ and Staae s                   Supplemental Response To Application For
Writ Of   ~ ~·failed ~ include FACl'S contained in APPLiCANT'S SUPPL.EMFNTAL
BlUD' M     warr O F + alRPIJS.                                                 As such, mr; FIN!lixas OF FACIS AND aJRCLUSION            II
LAW sul:mitt$:1 .to ~·\)Court of Criminal Appeals. for ··r~ew, was based on an incccnplete,
and inacrurate ANSW \FR                                                                                              APX-21



(See EXHIBIT - " B ").
                                       D.   PlWlBJl iOil IELIEir
        WliEREF'ORE. PREMISES COOSIDERED, Relator prays for an ORDF.R directing Rl!spondant
to mail 01: delivu to the applicant,. a           Fifl OF 'll!E ANSWER, KirlON,    PLFADING   am
ORDERS OF mE ATI'ORNEY ~BY
                       • . . Bf '!BE STAtE TO MAKE FINOIIiGS OF FACTS and
                                                                                     APX-22




                TDCJ
WLIE   ~~       1!1!. rt.. 1441701       I    IN TH£   ammw.. DIS'miCT
     Relatcm,                            f
                                         I    CXMlT NO. 6, OF
v.                                       §
                                         I DAUAS OllR1Y,     11DtAS
                                         I
                 -·                      I
     Bapoadent..                         §



         this
     On thid day, Qame on to be he•rd the foregoing Relator's
Application for Writ of Mandamus and it appears to the Court that
the same should bea
                                     GRANTED_ _ __

                                                                Clerk
       IT IS THEREFORE ORDERED THAT the District Clerk shall 1mmed•
iately mail or deliver to the Applicant/Relator, a eopy of I l l
                         arrl/ar
ANSWER, MOTION, PLEADING . . . . ORDERS, INCLUDING FINDINGS OF FACTS
REPORtlprepared by Attorney Catherine Bernhard under ORDERS of
Trial Court•
           SIGNED on this the _ _ _ day of - - - - - ·, 2015.



                                                        Hl~ll5tRG     Jt11Sl:E   I




                                         s.
                                                                                      APX-23



                         CAUSE   NO~    .H_06-00S66 ...X(A)

 '
WULIE AUUNS, 1DCJ No •. 1441701           §
-                                         §
                                          I
                                              m 'l'8E OUMINAL DIS'l'llCE
v.                                        I
GARY FI'IZSJJIOiS,                        §
Dell•s QM\ty Ois~t. Clerk                 I
In his Official ee.p.,city t
                                          I
      lespoodant.                         §




                                       EXHIBIT
                                        " A "

                                       LETTERS (14-Paaes)
1.                   From
      May 4, 2610 ~ Ran Willie Atkins -To Gary Fiuai.amons - Certifiei Mail,
••    #7008-1300-0001--4318-2538t (1-page) 1
2.    June 1, 2.010 - From WUl.ie Atkins - To Gary Fitzsinmons ... Certified Mail,
      #7008-1300...0001-4318-4440; (2""P83es);                                    .
3.    July 9, 2010 - FJ:om WilU.e Atkins - To Louise Pearson (1 of 2 pages);
4.    Jul)Wl4, 2010 ... Response fran Lwise Pearson .. 1.'0 Willie Atkins ... With Attaobnents-
      (3-Pages)J                                                                             ~

5.    August 13, 2010 - Fran Willie AtrJ.ns - To Gary Fitzsinlnons (1-Page)   s
6.    August 13, 2010 - From Wi.lU.e Atkins - To Jerry Baker (l ... fage);

7.    ~t 13, 2010 - From       Willie Atkins - To Reoords Section - With Att8ehment-
      (2-pages)J
8.    November 6, 2010 ... From Willie AtkiM ... To Louise Pearson (2-Pages);
               2011
9.    June 22. 2011 - Fran Willie Atkins ... To Janice Eidd Rooords Service (l ..pgge);
10.   June 22, 2011 - From Willie Atkins - 1b Records Research and Retrieval Services
      With Attachment - (2-pages)
11.   December 4, 2014 ...   ~   W1ll1e Atkins -To Texas State Law Library (1-pag$) ..
            .                             ~6.                                          ,.
                                                                                           APX-24
                                                      Certified te .•

                 Will you plewse mail to me the above reftxenced pages in the enclosed,

self addressed, stamped envelope.                 fhanks for your help.




vHLLIE        AfvlES
TDCJ # ·l 441701
                       CKI. ..
                                 s

WallaGEf Pack           ·
2400 ~4llace Pack Road
Navas~tia,Texas 77868
       \!\I
                                                                                                    APX-25
                                                            THIRD RE;:20ES'l'

 June 1, 2010                                               Certified Nail, Return Receipt Nurnber

                                                            7008-1300-0001-4318-4440

 Mr. Gary Fitzsimmons
 Dallas County District Clerk
 Frank Crowley Cpmrts Building
 133 North Indistrial Blvd., LB 12
 Dallae, Texas 7520784399



REFERENCE:          W06-00566-X(A) / Ex Parte WILLlli ..lAMES AT"J{INS



Dear District Clerks Office,

Greetings:

                    On     Ap~il   19, 1010, I mailed to your offic!l documents i!ntitled

Motion For Leave 6f Court fo File Applicant's Supplemental Brief to Application

For   ~'Vrit   Of   Sabeas Corpus, as well as Pro-Se Exhibits, which were signed as

received by your office onb 4-23=2010,                 Certifi~d   lu:ticle Nuinber 7008-1300-0001-

4318-2491.          I    included a second copy of the Titlc/Cau.sE· Number page, Certificate

of Service page, as well as a stamped, self addressed envelope in orde1.· to have

same fileddate stamped and returned.

                    ADDITIONALLY, on May 4, 2010, I rieiled o second resuest for the above

listed information which was signed by your office aD receives on                    t-lia~i   5, 2010,

Certified Article Nwrber               7008-1300-0001-4318-253~,     wmich also mncluded a self

addressed, stamped envelppe.                  Unfortunitately, iosdate, I have not received same.

                    ~·Jill   you please mail to tJbethe above refe:r:enced pages in the pr-eviously

enclosed, self addressed, stamped envelope-5.                 URGENT.     Thanks for your assistance




W ~LIE   -l~J¥3         ATKI . _, it1441701
V'Jallace! P,-6ck Unit / I ·
2400 1\'a~iace Pack !Roa~
Navasotd{ 'l'exas            VjiB
                                                                                                                     APX-26




          P.S.

                                        Also" wilJ. you please provide the following information for my records:

          FiLE       Dl~£E            FOR TBE FOLDOfliNG:

                      1.              Original Application for Writ Of Habeas Corpusi
                                                                                              ----------------
                      2.              Pr~e   Motion for Sxtensicn Of Time To File Supplemental Brief F'or

                                  Hrit Of Habeas Corpus.--
                                                              --------,;
                      3.          Hotionmt~cr-   Lec.ve 0£ Court ·r•o FilE: Applicant'::..: .5u1_;plt'fllelttal 2rief to

          App                     Application For vlrit Of Habeas Coupu.s. _ _ _ _ _ _ _ _ _ ;;




r     Q. I;/-A,c{p~
           I .     I. 7
{vJJ ,&
     // l1...._·
I          .·


                      f                 /
                                  /
      I                       /
     tI                   ;
                                                                   Page 2/2

                v
                 /
                                                                                APX.-27


July 9, 2010



Mrs. Louise Pearson, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin: Texas 78711



Reference:    W06-00566-X(A) I Ex Parte Willie James Atkins



To the Honorable Court of Criminal Appeals,

Greetings:

Dear Madam Clerk, comes now the Applicant Pro-Se in the above entitled and numbered

cause    begging the Honorable Court for mercy and assistance in my repeated attempts

to receive requested documents from the Dallas County District Clerk.

        Specifically, the Title paqe and   Cau~e   Number pages of the document entitled

Motion for Leave of Court to File Applicant's Supplemental Brief to Application

for Writ of Habeas Corpus.     I included a second copy of said requested documents

with a self addressed stamped envelope, requestinq same be file marked, date stamped

and returned.     I have made a total of three seperate requests with no success

to date.

        Please find enclosed a copy of the third request made to date.     It is my

prayer that you will show compassion and mercy to assist by either contacting said

District Clerks Office on my behalf, or with any comments from your advice.

        Thank you for any help that you are able to provide in this urqent matter.

Sincerely,




Navasota, Texas




                                        1/2
                                                                                                           APX-28




SHARON KELLER                              CouRT oF CRIMINAL APPEALS                                    LOUISE PEARSON
 PRESIDING JUDGE                                                                                                CLERK
                                               P.O. BOX 12308, CAPITOL STATION                               512·463·1551

LAWRENCE E. MEYERS                                 AUSTIN, TEXAS 78711                                  SIAN R. SCHILHAB
TOM PRICE
                                                                                                           GENERAL COUNSEL
PAUL WOMACK
                                                                                                             512·463·1597
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CHARLES R. HOLCOMB
CATHY COCHRAN
 JUDGES




             July 14, 2010

             Willie James Atkins TDCJ# 1441701
             Pack Unit
             2400 Wallace Pack Rd
             Navasota, Texas 77868

             Dear Mr. Atkins:

             This Court is in receipt of your above referenced letter. After a thorough search of our
             records we find that you do not have any proceedings before this Court at this time.
             Therefore, we are returning your documents for your convenience.

             Please be advised that neither the Judges nor the staff of the Court can give legal advice.
             We recommend you contact Inmate Legal Services at the Texas Department of Criminal
             Justice, Institutional Division.

             Sinc1r~,/)  .... ~
               C7(lLU.~t.f~

             Louise Pearson
             Clerk

             Enclosure




                          SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                              WEBSITE WWW .CCA.COU RTS. STATE. TX. US
                                                                                                                        APX-29


                                           :-o
                                           9
                                           tJj

                                   ~       0
                                   (f)
                                   ....,
                                   ,_      -
                                           :>

                                           "'o-l
                                           0
                                           r-'
                                           (f)
                                   -.J     o-l
                                   .....
                                   ..... ~
                                         6z                     - -c·                      ,:-•.          ; ::r·   ..




                                                                                                                         9~~q
                                                                   NOTIFICATION TO COME BY MAIL ROOM

                                                                     --,---,--_~'1;:::t.le..£1Z~·,_,___ UNIT
                                                          Inmate Name f\\\{ \ l>-~S ltJ\ \ e
                                                                           -L~,~~~,~~~~~-----
                                                                                                     'j  Date fJ -Jq~·/6

                                                          Inmate No.---"-;4__,!!__4.L___!.J_,lY)t....,:O~lL,___ _ ___
      .z
      !l..l
                N'"'(j:22
         ...,. !l..l -·
      
      !l..l     '"0      ,....
      Vl
      .....:)
                !l..l
                n
                         c.
                         ::l
      .....:)   ~        Vl
      co :;o             -3
      0\ 0..
      co                 0
                        ---n=#:
                         I-"
                         ~
                                           PRESORTED
                         *"'
                         I-"
                         .....:)
                                           FIRST CLASS




                                           --
                         0
                         I-"                                                                                                              ~~
                                                                                                                                          j


                                                                                                                                 ~1-152   I
                                                                                                                                          ol
                                                                                   APX-30

COPY COURT OF CRIMINAL APPEALS
June 1, 2010                                    THIRD Rfl;dUEST
                                                Certified Mail, Return Receipt Number
                                                7008-1300-0001-4318-440

Mr. Gary Fitzsimmons
Dallas County District Clerk
Frank Crowley Courts Building
133 North Industrial Blvd., LB 12

Reference:   W06-00566-X(A) / Ex Parte WILLIE JAMES ATKINS



Dear District Clerks Office,

Greetings:

      On April 19, 2010, I mailed to your office documents entitled Motion For
Leave Of Court To File Applicant's Supplemental Brief to Application For Writ
Of Habeas Corpus, as well as Pro-Se Exhibits, which were siqned as received by
your office on 4-23-2010, Certified Article Number 7008-1300-0001-4318-2491.
I included a second copy of the Title/Cause Number page, Certificate of Service
page, as well as a stamped, self addressed envelope in order to have same filed
date stamped and returned.

      ADDITIONALLY, ON May 4, 2010, I mailed a       second request for the above listed
information which was siqned by your office as       received on May 5, 2010, Certified
Article Number 7008-1300-0001-4318-2538, which       also included a self addressed,
stamped envelope. Unfortunately,    to date, I       have not received same.

      Will you please mailto me the above referenced paqes in the enclosed, self
addressed, stamped envelopes. URGENT. Thanks for your assistance in this matter.




                     #1441701


Navasota, Texas


P.S.        Also, will you please provide the following information for mv records:
FILE DATE FOR THE FOLLOWING:

     1.      Original Application for Writ Of Habeas Corpus: ___________________

     2.      Pro-Se Motion for Extension Of Time To File Supplemental Brief For
             Writ Of Habeas Corpus.
                                      -------------------
     3.      Motion For Leave Of Court To File Applicant's Supplemental Brief To
             Application For Writ Of Habeas Corpus:
                                                        ------------------------

                                          2/2
                                                                                     . APX-31



Augus~      13, 2(:Jle



Mr. Gary Fitzsimmons
Dallas County Diatrict Clerk
F5aRkFloor, George K. Allen Sr. Courts Bldg •
.l                                                                            APX-32



August 13, 2010



!'1r. Jerry Baker,
C:ciminal Courts Ccorainator - 6
6th Fl. , Frank Crowley Courts Bldg. , LB 11
~N. Induatrial Blvc)
Dallas, 1X, 7520B

REF:   W06-00566-X(Al / EX PARTE WILLIE JAMES ATKCDNS

Dear Mr. Court Coordinator,

Greetings:

      On April 19, 2010, I mailed to the District ¢lerks office documents entitled
Motion For Leave Of Court to File Applicant's Supplemental Brief to Application
For Writ of Hhbeas Corpus, as well as Pro-Se Exhibits, which were signed as receiveS
on 4-23-2010, Certified Article Number 700i-l300-000l-4318-2491. I included a ·
second copy of the Title Cause Number Page-l, Certificate of Service page, as
well as a stamped, self addressed envelppe in order to have said pages file marked,
Sate stamped and returned.

      Additionally, on Hay 4, 1010, I r.1ailed a aecond request for the above listed
information which was signed as received on May 5, 2010, Cedrified ·Article Number
7008-1300-0001-4318~, which aleo included a self addr·essed, stamped envelope.


      Additionally, on June 1, 2010, I mailed a third request fortthe above listed
inforn~tion which was signed as received on ~une A, 2010, Certified Article Number
7008-1300-0001-4318-4440, which also included a self addressed, stamped envelope.
Unfortunately, to date, 1 have not received same,.

      Will you please mail to me the above referenced pages in the enclosed, self
addressed, st~ped envelopes. URGENT. Thanks for your assistance in this matter.




P.S.          Also, will yo8uplease provide the following file date information:
       1.   Original application for Writ Of Habeas Corpus; ____________________

      @. Pro-Se Motion for Extension Of Time to File Supplemental Brief For Writ
of Habeas Corpus
          Of Habeas Corpus;=::=======----~•
       3.   Motion For Leave Of Court To File Applicant's Supplemental Brief To
            Applicaaion For Hrit Of Habeas Corpus
                                                --------------~-
                                                                                         APX-33



 August 13, 2010



 Records Section
 Ground Fl., George L Allen Sr. Courts Bldg.
 600 Co!11merce St=
 Dallas Texas 75202

 REF:    W06-00566-X(A) / EX PARTE WILLIE JAMES ATKINS

 Dear Records Section Officer,

 Greetings:

       On April 19, 2010, I mailed to the District Clerks office documents entitled
 Motion For Leave Of Cort to File Applicant's Supplemental B~ief to Application
 For Writ of Habeas Corpus, as well as Pro-Se Exhibits. I included a second copy
 of the Title Caus~_Number Page-l, Certificate of Service page, as well as a stamped,
 self addressed envelope in order to have said pages file marked' date stamped
 and returned. ( ZfliUi~S ·y-:; mt)

       Additionally, on May 4, 2010, I mailed a second request for the above listed
 information which also included a self addressed, stamped envelope.

             Finally, on June 1, 2010, I mailed a third request for the above
listed information which also included a self addressed, stamped envelope.
Unfortunately, to date, I have not received same.

Will you please mail to me the above referenced pages in the enclosed, self
addressed, stamped envelope. URGENT. Thanks for your assistance in this matter.




P.S.    Also, will you please provide the following file date information:

        1.    Original Application for Writ Of Habeas Corpus;
                                                                      -----------------------
        2.    Pro-Se Motion For Extension Of Time To File Supplemental Brief For Writ

             Of Habeas Corpus·,                                 ···
                                  ----------------------------~·'"

        3.    Motion For Leave of Court To File Applicant's Supplemental Brief To

              Application For Writ Of Habeas Corpus
                                                          ------~----------------
                                                                                                        APX-34




                                                                                                       /5-~~
                                                          NOTIFICATION TO COME BY MAiL ROOM

                                                                                 /Y.:
                                                                                 , lAL~
                                                                                       L               UNIT

                                                   Inmate Name4±ftt ·v,              >1 \).j            Date9-.J   7- 1 :J
                                                   Inmate No.    I t...jyl;. _I..,C.Jl
                                                                       1
                                                                                   ".



                                                                                     (Date and Time)     /

                                              \.r,·· regarding the following matter:

                                               ,             Questionable Correspondence
                                              ''             Questionable Publication

              ill
              0                               1 ./ ~f~::- ~prr .,~a~irespondence ~.,
                                                                   9
                                                                                                              ('/ ,

                                                   Inmate's Signature \:..Jui~-+-·- - ! r - - - - - Date
              "                                                                                  APX-35

~ovember    6, 2010


Mrs. Louise Pearson, Clerk
Texas Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711
RE:   Writ No.    WR-74,886-01 I Atkins, Willie James - Ex Parte
TRIAL COURT NO: W06-00566-X(A)

Dear Clerk of the Court, Greetings:
Comes now the Applicant in the above referenced and numbered cause to request
assistance concerning requested documents from the Dallas County District Clerks
Office.
              I am in receipt of OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS
OF TEXAS that the aforementioned Writ has been received by said court.         Will you
please provide me with a complete list of the documents submitted from the Trial
Court :by    the State and the Applicant concerning the application, any answers
filed, any motions filed, transcripts of all depositions and hearings, any affidavits,
and any other matters such as official records used by the court in resolving
issues of fact.       PLEASE Help.
              This information is necessary to ensure the trial court forwarded

to the Court of Criminal Appeals, all information and documents provided by the
Applicant to the trial court.
              Also, I mailed to the Dallas County District Clerks office documents

entitled   '~otion    For Leave Of Court To File Applicant's Supplemental Brief To
Application For Writ Of Habeas       Corpus~   as well as Pro-Se Exhibits, which were
signed as received on 4-23-2010, Certified Article Number 7008-1300-0001-4318-2491.
I included a second copy of the Title/Cause Number page, Certificate of Service
page, as well as a stamped, self addressed envelope in order to have same filed,
date stamped and returned. I made a tota~ of four(4) requests. I never received
my copy to confirm same was indeed filed ~nd
                                          .  forwa~ded
                                                  .    to the Court Of Criminal
Appeals.                                          ''
                                                                                APX-36

Inaaddition to ther requested list of documents submitted from tje Trial Court,
v1ill you pleade forward to me a copy of the previously named I underlined, 2-page
document \vith the file date stamped.
               Also, I never received information camcerning an answer to the complaint
made against my Trial Attorney, Mr. Richard franklin, for lneffective Assistance
of Counsel.     This complaint was ruled by the Trial C'.ourt as aN issue to be resolved.
Please Help.
               Finally, I never received infottnation from the Attorney appointed
by the Court to reaolve the issues and prepare findings of fact and conclusions
of law for the Conrt, Catherine Bernhard, concerning her investigation, findings
or concluiiona, pursuant to T.C.C.P. Art. 11.07(3)(d).
               I pray that \f.ou will please provide me with the requested information
to ensuee all available fdcts concerning this case are received, heard nnd consisered
by the Honorable Texas Court of Crlininal Appeals.     If there is any necessary fee
required, my mother will forward tthe funds.
               Thank you for your assistance in toes matter Before the Court.




WA/wa
Copy: File




                                         2
                                                                                       APX-37

Janice Eidd Records Service                              June 22,2011
3030 LBJ Freeway, Suite 700
Dallas, TX 75234


Dear Records Services,
Greetings:

I am currently in need of your services concerning records retrieval.             Will you
please provide information concerning your fees to provide the following records:
        1.   Dallas County Court Records and Court of Criminal Appeals - Austin TX.
REF:     State Writ 11.07 No. WR-74,886-01 - Atkins,: Willie James
         Trial Court Na.   W06-00566~X(A),   filed in Dallas County District Court Number
6,     Judge Jeanine Howard,    then forwarded to The Court of Criminal Appeals-Austin.
               (A)   I need the report entitled "STATEMENT OF FACTS AND CONCLUSIONS
OF LAW''.     Prepared by Attorney Catherine Bernhard (972)617-5548
               (B)   Included in the report prepared by Attorney Bernhard, should be
a reply fr:om the trial court defense attorney. Mr. Richard· Franklin.          That reply
is needed as well.
               (C)   A ~ list of all documents forwarded to the Court of Criminal Appeals
in Austin, from the Dallas County District Court Number-6 concerning this Writ
is.needed as well.
        2.     Dallas Connty PaliceDepar.tment- .Police Report, Investigation records.
               (A)   M."Jy ) ; ?.005 Pnlir.P Repol':'t Hlerl hy Rnbhy Y.7~yhe Nicholas and

Timothy Rochell.      Need Police Report;    (b) Police Investigation Records; (c) Witness
Statements.
         '     (B)   October 20, 1999 Police Report concerning the death of Manuel
Watkins.     (b) All avialable Police Investigation Records;         (c) All witness statements,
especially Dominique Johnson.
THANKS for your servtce.

Willie Atkins, #1441701 -Pack Unit -.2400 Wallace Pack Rd. -Navasota, TX 77868
                                                                               APX-38

June 22, 1011


Records Research and Retrieval Services
Attorney's Service Bureau Of Texas
900 Jackson Street, Suite 750
Dallas, TX 75202


Dear Records Services,
Greetings:
I am currently in need of your services concerning records retrieval .. Will you
please provide information concerning your fees to provide the following records:
      1.  Dallas County Court Records and Court of Criminal Appeals - Austin TX.
REF: State Writ 11.07 No. WR-74,886-01·~ Atkins, Willie James
      Trial Court No. W06-00566-X(A), filed in Dallas County District Court Number
6, Judge Jeanine Howard, then forwarded to The Court of Criminal Appeals- Austin.

             (A) I need the report entitled "STATEMENT OF FACTS AND CONCLUSIONS
OF I.AvJ". Prepared by Attorney Catherine Bernhard (972)617-5548
             (B) Included · in the report prepared·· by Attorney Bernhard, should be
a reply from the trial court defense attorney Mr. Richard Franklin. That reply
is needed as well.
             (C) A list of all documents forwarded to the Court of Criminal Appeals
in Austin, from the Dallas County District Court Number-6 concerning this Writ is
needed as well.
             (D) Title/Cause Number Page and Certificate of Service Page (2-pages)
from document entitled "MOTION FOR LEAVE OF COURT 1D FILE APPLICANT'S SUPPLEMENTAL
BRIEF TO APPLICATION FOR WRIT OF l-IARFAS CORPUS".    I need the first tvJO-pages only.

      2.    Dallas County Police Department
            (A) May 5, 2005 Police Report filed by Bobby Wayne Nicholas and Timothy
Rochell. (a) Need Police Report; (b) Police Investigation Records; (c) vJi tness
Statements.
            (B) O:.otber 20, 1999 Police Report concerning the death of Manuel Watkins.
(b) All avaible Police Investigation Records; (c) All witness statements, especially
Dominique Joh~son.

Thanks for your services.

Willie Atkins #1441701 - Pack Unit - 2400 VJallace Pack Rd - Navasota TX 77868
                                                                                             APX-39


                ATTORNEY'S SERVICE BUREAU
                                         OF TEXAS



                                   900 JACKSON STREET, SUITE 750
                                        D.A' .I .A_s, '!'.E...'LA-8 7!201
                                 .PB-(114) 522-5197 FAX-(214) 393-0210
                                     email: ••b-texal@sbqlobaLuet



July 12, 2011

Mr. Willie Atkins
# 1441701
Pack Unit
2400 Wallace Pack Rd
Navasota, Texas 77868

Dear Mr. Atkins:

I am returning herewith your letter received on July 7, 2011, as this firm is not able to
assist you with your request. We are a private research firm, not a law office or lawyer
referral service, and we provide services only to Banking, Legal and Securities Industry
professionals (i.e. we do not provide services to the general public unless referred to us
by our current clients, as a professional courtesy).

I believe the local Bar Associations in each county, as well as the State Bar of Texas in
Austin, operate a lawyer referral service and may be able to refer you to someone
qualified to assist you.                                                     ·

Wishing you good luck with your endeavor, I am.


Sic:L
Cash,
Secretary for
Linda D. Ostman
Attorney's Service Bureau of Texas

/lc

Enclosure(s) As stated above.
                                                                                                                                                                                ,:::..~~   .,

                                                                                       ·. ·:).":_:.· >·> ·' ·,.   -~< ../: .,:~'~--./ ./· ·, ;;.:~·:_;..-:;·_· ,.
                                                                                                                                                  .. .,. .._,_, ....
                                                                                                                                                       .. ::..;t~)-'

          Attoriiey' s Service Bureau                                           ·:nr:~r: ~)1t>~ ... -~;rt~t.::t.-.1          :f                                                                                                                                                                         APX-41



12-04-2014


Inmate Copy S£!rvice
Texas State La\olr Librarv
P.O. Box 12367                      ,
Austin, Texa.s            78711-12367
REF:                 WIU.IE JAl1ES           Ss,                        I Date of Conviction -                                      May 4, 2007/ County of
                     Conviction - Dallas County/ ~EAL NO. WR-74,8si-o1 I Complete                                                                                      ~'latling
                     Address: Mark W. Stiles Unit - 3060 FM 3514 - Beaumont 7 T~xas                                                                                     177051
Dear Law Library Clerk,

GREEI'INGS:
                     I am currently in need of your services concerniug r:ecords retrieval.

till you ple..ase f,68~ig~                  iDfo:cmation c.on::.erning your fees to provi.Jt: the iollowing

re.cordsJfor the aoove              reteren..:.~d                       l;.f'PJ::J,L..;S

           (A)                 . 1e d :
                     R.eport tJ.t                            ...
                                                           "C:TA'T'r''l\fl{;···r-,
                                                                rt•.Ln.~.~l~l        o·l-'·   q"' '"'I'-> .  0°
                                                                                                                                             .L'   T II pfl •
                                                                                                                                                   L.h.W            Prepared
by Attorney Cath0riue Bernhard (972)617-5548, fr0t11 ORDERS issued April 6, 20101 ·

OJase rb.          ~!OG·-00:566-.-X(A)/               Crim:i.nal District Court Number Six(6)/ Dallas                                                            ~,             X

Judge Jeanine How.::u:·d;
                                            Said                                                                                                trial           .
           (2)       Included in itnd Report should be a reply from the tra!l! c.ourt defense

attorney, f'/Jr. Richard Franklin.                                      1ha t reply is neE.>ded as vrell;
                        _•      _                     _                        and/~r                    titles               f         d d          h C                    f
           ( 3)                    11 doctl!nents
                     A •.11st or a"_                                           and1J~                    t1tUs,                   Or\olar   e   to t. e         ~urt    o
       .          Agp_g~ls              ·                                        Court
Crim1nal Apppa s) from Dallas County Qrurt Number Six(6) concerning thi.s above

referenced APPEAL;

           (4)       CASE LAW:          Robinson v. Califon1ia, 370                                                        U~S.     ii8, 82 Sj:Ct.         1417 (1962).

           Thank yo'-l fo:c ¥8~assistance in this matter .




                                             .
                                                 .,
                                                 ~    ..
                                                                                                APX-42




     WILLIE ATKINS, 1DC'J Net. 1441701               I       m nm ammw. niS!Rlar
          Belatmr,                                   I
                                                     §       OOtJRt   m. a, or
     v.                                              §
                                                     I       lWJ.IS anuY • 'l'!XAS
                                                     I
                                                     I
                                                     I




                                                u     8      ..

                                               USPOBSS LE'l'TD

1.   December 29. 2014 ... RESPONSE - Fran          feeiti    State Law Ubrary ... To Will1e Atkins

                           'RP'JJ'r.RJ~Qta   Wl•74,88&--01        ~coat          for copies (2=pages).
                                                                                                                       APX-43   ·
                                         CAUSE NO.               W06-00566-X(A)

 I§sdft£              .
 cJ IANt2 J- 1 !}o IS
 (). g- fJ s111/ 3?,v/c-~
  Q 'A-';)
  v v
            s
           __,
                     (h
                     - ..
                          () q~ /)f.)/J ;<
                          v    ~-    f.   i•   '   -
                                                          (/JfJ..
 ~[-t S1in / /C.;Cf/5                                    7 8' 710          ---   999?



 --u ~           f1 IZ        fJ  _   ~ 7/5 ~ 11             ?5- • ) '

 (-u) 7 rio~ - 11 Lf o - ~1 7 £O - ro 7 'b -;; -=- 11 fl - 7 J
      llooil:.CS~ItO 7t7 ~ rnr .                               Ullr;
                                          Fr 'r7. Gu.rr; u;'{j.,.,{(
                           fift~-h -~~; ~!Ote Omme/tt. sr:,, D;7IIIJ> 1 T'f 7~;;v;;, -C/It~

      fizt!Vf :          t;hf, t !/1l1·ft51 If N "I nvI - s1deJ Llf/tr· ""o &o r:frl Js1 USPS Tracking Intranet                                                                                                                                                                                                                                                          Page I    of I
                                                                                                                                                                                                                                                                                 APX-44
                                                                                              CAUSE NO,                                      W06-00566-X(A)

                                                                                                                                                                                                                                                                                        ~

  Product Tracking & Reporting                                                                                                                                                                                                                                           IJl!l 14rHXF1~Jr&.
                                                                                                                                                             Rates/                                                                        USPS Corporate
             Home                                   Search                              Reports                            Manual Entry                                                            PTR/EDW                                                                       June 16,2015
                                                                                                                                                          Commitments                                                                        Accounts




     USPS Tracking Intranet Tracking Number Result
     Result for Domestic Tracking Number 7008 1140 0001 8238 6775

  lDestination........................
                      and Origin           _,,_,,.,,,
                                                                                                                                                                                                    ········-·--·······-----··-········-········-·-···--·······- ···-t
     joestination



     fOrigin
  I City IState I
  !Tracking Number Classification

                                                                                                             Class/Service
                                                                            Class/Service:                                         Certified Mail
                                                           Class of Mail Code/Description:                                         -1/ Unknown

 iExtra Services
                                                                   Amount
                 ·········-·····-·--··-·----..............................!···-·····-·······---··-····=·-···-----!

 i Events
 ~====:=·····=··;=•=·.. ·=···=·..~...,.,...."··=···..=··-·=
                                                        .. ··~===.===r====o;====··;=·=···=····=·····=·····=·····=·····"'i···=
                                                                                                                            .... ·=·····=·····=·····=··.. =···=···=····=······=····=·····=····=······=-
                                                                                                                                                                                                    .. -=.··=·····=·····=·····=·····=·····=·····= .. 1 !,~
                                                                                                                                                                                                                                            .....,.;;
                                                                                                                                                               Posting
                         Event Event                                                                                                                           Date/                                                                                                i
 ' Event                                                                                                                                                       Time                   Other Information                                                             H
                         Code Date
                                                                                                                                                               (Central                                                                                             !I
                                                                                                                                                               Time)                                                                                                '
 !r-----~----+-----~----~r-----~-----ri-M=D----~~------t---~--~(----V-ie-w-~-~-~-~-J-d;-e~-~-a-tu-re-----J~.:
           i
     DELIVERED' 01
                                I                I(int~rface I~~;~~~~04
                                        05/13/2015            15:27
                                                                            DALLAS,
                                                                            TX 75202              Scanned    jj
                                                                                                                         14218D819E 1Scanned
                                                                                                                                 type
                                                                                                                                                               05/13/2015
                                                                                                                                                               15:31:23               Facility Finance Numbec 482208
                                                                                                                                                                                                                                                                    '


                                                                         I                                           ~-Wireless)         I                                            ( Request Delivery Record ) il
                                                          I
 ~Enter up to 35 1tems separated by commas                                                                           ]
 :                                                                                                                         A

 '                                                                                                                         v
 L~----------------------------------
 Select Search Type: Quick Search vi   I
                                     Submit

                                                                                                              Product Tracking & Reporting, All Rights Reserved
                                                                                                                              Version: 4.1.0"'.2:..:.9_ _                                                                         __ _________..                             __.._

                   A.                PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAI•iUS
     ------------------·                                                                                                                                   ·----·--~· ------~--------------·-------




https://pts-2.usps.gov/pts2-web/tclntranetTrackingNumResponse?label=7008II40000 I82386775&status=Live...                                                                                                                                                                          6/16/2015
USPS Tracking Intranet                                                                                                                                                                                        Page I of I
                                                                                    CAUSE NO.                                                                                                                 APX-45

                                                                                                                                                                                                                       ~

 Product Tracking & Reporting                                                                                                                                                                            ill Mrlf:Fm~.
                                                                                                                                           Rates/                                  USPS Corporate
          Home                          Search                                Reports                   Manual Entry                                          PTR I EDW                                        June 16, 2015
                                                                                                                                        Commitments                                  Accounts



 USPS Tracking Intranet
 Delivery Signature and Address

 Tracking Number: 7008 1140 0001 8238 6775


 This item was delivered on 05/13/2015 at 15:27:00

 < Return to Tracking Number View
 r----
 1
 i




                                                                                                                                                                                                    ·I




                                                           com~as=
 1
     Enter up to 35 rtems separated by                           ,.,
 I'                                                                                                     v
 I___ ----------------------                                                  -·--- --------
 Select Search Type: !ouick Search                                 vJ                    I   Submit            I
                                                                                               Product Tracking & Reporting, All Rights .Reserved
                                                                                                               Version: 4.1.0.29
------------···--~···------------·-~--·--·=---------------~----------~·-·-·'*·------·-·----·--------·

           ·A.                PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

                : SJ:NDEfhCOMPLETE THIS SECTION . -                                                                     .' ,       ,
                 '       f         ,., ,' .   I '   ! '   '' '   ' • ~ •' '    I   i. ,. '        I I   \,1   ' ' '!I      I '.,   I
                     •       )lete items 1, 2, and 3, Also complete
                             (i,
                    ltt:.. r'4 if Restricted Delivery is desired.
                , • Print your·name lind address on the reverse
                    SO that we C(in return the card to you.
                                                                                                                                       B. Re~eived by (Printed Name)
                  • Attach this card to the back of the mail piece,
                    or on the front if space permits.
                     1. Article Addressed to:                                                                                          D. Is delivery address different from item 1?          Yes
                                                                                                                                          If YES, enter delivery address below:           0   No
                   MR. GARY FITZSIMMONS
               Da'llA.s County District CleJ:-k
               George Allen Sr Courts Bldg
               600 Comrrierce St, ·1st Floor.                                                                                                                  o Express Mal!
                                                                                                                                                               D Return Receipt for Merchandise
               DallGs, Texas 75202-460()                                                                                                                       D                               .
                                                                                                                                                                                          DYes
                 2. Article ~umb~r!                         ·                                                                                                                  .    '
                                                                                                                                                                               . i
                         (T"ransfer fiom' · · ·labeO                                                                                                                               ;




                                                                                                                                                                                        102595-02-M-1540,

https :I/pts-2. usps .gov/pts2-web/tcintranetTrackingN umResponse/deliveryS ignatureAndAddress?siglmageSeq I...                                                                                                6/16/20 15
                ~"'-
                !



                        ~ UNITEDST!JTES
                                                                                                                 III II I   First-Class Mail

~I                      lfiiii POSTtlL SERVICE                                                                              Postage & Fees Paid
                                                                                                                            USPS


~
                                                                                                                            Permit No. G-10




                                                                                                                                 .,
                                                                                                                                 '-




        -:.-i
                                                                   3060 FM 3514
 <
 v
                                                             Beaumont, TX 77705-7635




                '   -
USPS Tracking Intranet                                                                                                                                                                                                                                                              Page 1 of I
                                                                                CAUSE NO.
                                                                                                                                                                                                                                                                                      APX-47
                                                                                                                                                                                                                                                                                             ~
 Product Tracking & Reporting                                                                                                                                                                                                                                                iJJ J/tfilff!R~ ..
                                                                                                                                                                  Rates/                                                                        USPS Corporate
       Home                         Search                              Reports                               Manual Entry                                                                              PTR/EDW                                                                      June 16, 2015
                                                                                                                                                         Commitments                                                                              Accounts




  USPS Tracking Intranet Tracking Number Result
  Resuit for Domestic Tracking Number 7008 1140 OOOi 8238 6782
 ·!Destination and Origin                                                                                                                                                                 .............................,.._,, __,_,,,.........__,_,_____,,,..............j
                                                                                                                                                                                                                                                                        i



 Iorigin
 @nstateJ
 ITracking Number Classification
                                                                                                 Class/Service
                                                         Class/Service:                                                      Certified Mail
                                        Class of Mail Code/Description:                                                      -1/ Unknown

 !Extra Services
 iExtra
 ;
        Services Details



 r-;:;~;::;;;~_·······~=r===r==

 ~-T
                                                              . ··-=·--·-==r-·····-=·------=,
                                                                                        . .-.. -=-··-....=.............=
                                                                                                                       .............
                                                                                                                                   ']"=..  ====;"
                                                                                                                                               .........       =.-
                                                                                                                                                                ..........=.-· -=;=-

                                                                                                                                                               Posting
                                                                                                                                                                                .. ---=-·~·-=----=
                                                                                                                                                                                                 ............=
                                                                                                                                                                                                             .............=
                                                                                                                                                                                                                          .......... = ...... ====;]
                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                               Date I
               Event Event                  Event Location Input  Sea      ID Carrier
  Event                                     Time           Method     nner    Route                                                                            Time                   Other Information
               Code Date
                                                                                                                                                               (Central
                                                                                                                                                               Time)



                            II          ~               1                                             !i IMD            i
                                                                                                                        1                                 I.                      ~   [              View Delivery Signature                                       J
                                                        I'                                            ! 14218D819E I ~cann~d                                                      I   ~::;-;:::---a-cn::-d_A.,..d_dr-:e:::ss=---'
             I
  DELIVERED! 01               05/1312015115:27            DALLAS,                  Scanned
                                                                                                      I(interface ,type !5 ~~~~~04                             05/13/2015
                                                                                                                                                                                  i Facility Finance Number. 482208




                                               rom=
                            1           I               . TX 75202                                                                                             15 32 24



                                                                   -=~· · · =· · ·. -·=. -·-j,J=·-·:=,~=Ies=s,=· ·=-·-Lt= ~l-=- _l: ; _~; ;-~; ; ; ;~ ; e~l; ;~_e; ;r ; ~.; ;R ; ec; ;o ; rd; ; _Jd]
                                                                                                                                                                                  1



           .....L ..__ ..   J..        J     -=      .lJ=.
                                              .. --=-.... ··--=··..                                                                    .    -=·····=··                =--=--=-JL                    ..q;;;;ue;;;;s;;;;t

  '""'"'~" ••=~""'""' by

                             I
 Select Search Type: OUick Search                            vi                   I          Submit                   I
                                                                                                  Product Tracking & Reporting, All Rights Reserved
                                                                                                                  Version: 4.1.0.29


             A.                   PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT . OF MANDAMUS
   -----·--------·---~·-----·-·---·--~--------                                                                                . -·-------·----..                                          y·------·---·----·--·-·--------.-.-~---=




https://pts-2.usps.gov/pts2-web/tclntranetTrackingNumResponse?label=70081140000 182386782&status=Live...                                                                                                                                                                              6/16/2015
USPS Tracking Intranet                                                                                                                                                                                                                                            Page 1 of 1
                                                                                                    CAUSE NO.                 -~Q-~_:-_Q.9.?.~.§.:-~.(~)
                                                                                                                                                                                                                                                     APX-48
                                                                                                                                                                                                                                                                         ~

 Product Tracking & Reporting                                                                                                                                                                                                                             EJJ 1/o~J:fll#JTA.
                                                                                                                                             Rates/                                                                 USPS Corporate
                 Home                                           Search                           Reports            Manual Entry                                               PTR/EDW                                                                            June 16,2015
                                                                                                                                          Commitments                                                                      Accounts



 USPS Tracking Intranet
 Delivery Signature and Address

 Tracking Number: 7008 1140 0001 8238 6782

 This item was delivered on 05/13/2015 at 15:27:00

 < Return to Tracking Number View




                                    Pt...
                                    Nalnl

  Address




 fEr;ter up to 35 items separated by commas.
 '
                                                                                                                    v
 \........,,._____   ······-········--..-·····---········-······-···--·······-·····---··
 Select Search Type: Quick Search                   I                                      vi              Submit

                                                                                                             Product Tracking & Reporting, All ~i-~~ts Reserved
                                                                                                                             Version: 4.1.0.29


                           A.                     PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS
                                                                                                                                                                     tJrK .. 5-/3 --;;.~1)'
                                                                                                                                    COMPLETE THIS SECTtoN'oti/oELIVERY "'· ' :·    0
                                                                                                                                                                                                                                                     ·.
                                                                                                                                   o";.    l    ,   1   '   ..   ,   1   ,   • '   1 I,   1   '    •   :'   1/ ',     ,•    '   \;        ,   '•/'   >,

                                ~,..-,mplete   items 1, 2, and 3. Also complete
                                 \ ....n 4 if Restricted Delivery is desired.                                                                                                                                              0 Agent
                                • Print your name and address on the reverse                                                                                                                                               0 Addressee
                                   so that we can return the card to you.                                                           B. Received by (Printed Name)                                                   C. Date of Delivery
                                •- Attach this card to the back of the mailpiece,
                                   or on the·front if space permits.
                                                                                                                                          Is· delivery address different from item 1?
                                1, Article Addressed to:
                                                                                                                                          If YES, enter delivery address below:
                                            MR. GAR'y··FITZSI~10HS
                                            DaL].aE> County District Clel:k
                              George Allen Sr                                                   C.cm~ts      Blrlg
                                                                                                                                    3. Service Type
                               600 Commerce St.· 1st Floor.                                                                               lit Certified Mall                   i:l Express Mall
                                                                                                                                          0 Registered                         0          Return Receipt for Merchandise.
                               DAllAs, Texas    75202-4606                                                                                0 Insured Mall                       oc.o.o..
                                                                                                                                    4. Restricted                                                 Fee)                     0    Yes




                            __ PS Form 3811; February 2004
                                               ___,·....:-·'---"·~---                      ..   -
https://pts-2.usps.gov/pts2-web/tclntranetTrackingNumResponse/deliverySignatureAndAddress?siglmageSeqi ...
                                                                                                           Dome5ticRetumReceipt
                                                                                                     ---·---·-·-·-·-·           .
                                                                                                                                                                                                                                     ·.
                                                                                                                                                                                                                       102595-02·M·1540 ·

                                                                                                                                                                                                                                                                   6/16/2015
                      APX-49



----·--------------




                               -
                                                                                                                                                                                 APX-50
                                                                                                                                           /




                                 A.           PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS




                       JUNE 1, 2015                                                                                                                                 I
                bfft!Z                      lrlr:d 12ooJYJ 1 Urt 10 TtNV5 ~                                                                    f /ef! 5@. J./e{f"       OA/ lfJIJA!DOf

  07Af //1 /Jo/'fr :C. fl711t/f.fJ fiP{..7.Jorilft8tJ {Ktlll/ tll~tl(-RerfAft/
   Re uirr Re{fhP~td- f/{)()rfS'Je/) 7D g IY!r- (JA.'i flrZ:ir'171mM5 1-'!YI/lA5
   c0 lA en'1 Wr S'intT cIe~ t-, ~f)O Ctlm M e.rce &c-;:; \)A IL(\ > T¥ 'fJJ, 1 '>NJ                          I "


    Lf &0 (o \Ni·n~ ~0 s1tl Ge f"-1 71Li2 fiJI loLJrJ-lC! Rfl7uUJtfT3 ~ )                                                                                                   I


             I

       ~:;ro¥--~: ~~ ~ g%~(~f~!~ ~~~[:_: ~-_s;o- f/M;e_4/uf/1b011E,
                                      1 0

~/Ner                                       {2.w£Vf12                      CireerL.&~O ])eMery {J;..tf/rll'~tic:~~~c.
   11/flme (, IA/;1/re 1!171t1!5 _~lo. ftl'l ;?u J                                                                                                     tl !L/1 t'o      871 t 5
   1-/ott)e ~                        t(- f'-(cJ/17                                          \11/ou~ /1~~r6J.i!J~I1T~ Cit!J· Ut/ (Sq. O(f!!_O 7[)/tfOD ....
                        --~~------------------;=
        fJh'jo eirr'o /If ~                                                                                                                    .

                                                                                                                                                                            .·
-~--   ~~------~-------·-   - ·-- -----·-··--·--   ·-   ~--~----·   ----   ----   ---···--·~- ..... --   --    _.:...:   __ - ~---   ·--
                                                                                                        APX-51




                        A.     PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS




            JUNE 2, lUl.:>
               9-_N D ~ t-tA lite        '5t




                                               to~l

Name:       \/\{    IIi ~ AiJ5rH~ ·
                    1                                  No:   /I{ 4 l 7 0 /            Un,it:   ~S__,f_~;/~1(~5-~--
Living .Quarters:            tJ _., F- (p YT!J   1

                                                       Work Assignment:   Gen, tAf/(. 3Q,      OhCC '112/t//lJ
DISPOSITION: (Inmate will not write in this space)




1\HO (Rev. 11·90)
                                                                                         APX-52




   !!Jfl71~        (!{) ~Jf ~I fire ~fftJ;1fJGD
  f-o ' PJof lj DO~
  /JW1f8i!ii/e 1 Tf                       71      3t(f}.-   rjoo 5


   DMrc            8111fe      tL /Oy.   'ter:J,; rni.r~
--JA .[_    a JIC-75
              1A
                       l1 {::" (     (
                                  ffJ (I[S t2efl/ If..f Mvy
                         riNIJtl/05 !£_
                                                              J(                              .



~ r f /c k i I .o7 ,App[,(ll1/ v/J fOr /;,(f;_ r or fh()ef!f [tl~
Alo  It/, rr~ -o I I               Vrqfe I) /f111f2CJJ I} '8o I{} I lk!(l.(f) /Jid'!fiJtff
Wr /tre11 fJ P() ~~-
           \ _I..,Nevtrn Re.~Neo f! Glj :N/) lid !ZtTrict'5f.s P
 1?tll I Gt~rf/11-m Q,[A~'-1o1J ~r)rfl tl-fl!i /!tf1e11/ 5 J/11 le rm!L
 t1 /II II N 5/.J fY {'(), .- f ~~                      J/!Jt (
                                                        fi:-7/JJI/U ,
                                                                      1




                                                  /
                                     7r"/?o'3